Judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict was against the weight of the evidence. In our judgment the testimony of the plaintiff as to the conversation with Mrs. Richardson was incompetent and ought not tó be received on the new trial. All concur, except Larkin, J., who dissents and votes for affirmance. (The judgment is for plaintiff in a negligence action.) Present — Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.